EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Matthew Goode on 1/12/2021.
The application has been amended as follows: 

Claim 15. (Currently amended) A system for sampling fluid from a formation, the system comprising:  
at least one probe to extend from a fluid sampling tool and engage a portion of the formation exposed in a wellbore; 
a pump coupled to the probe for pumping fluid from the formation; and 
a sample compartment comprising:
a fluid inlet coupled to the pump to receive at least a sample portion of the fluid pumped from the formation through the probe; 
a fluid outlet; 
a compartment between the fluid inlet and the fluid outlet, 
the compartment comprising a pressurized side and a sample side separated by a sample piston; 
and a volume of scavenger material within the sample side of the compartment,   
any hydrogen sulfide present in the sample fluid in the sample side. 

	Claim 16. (Previously presented) The system of claim 15, wherein the volume of scavenger material comprises an amount of scavenger composition that is selected to react with a maximum estimated amount of hydrogen sulfide to be measured within the sample fluid.  

Claim 17. (Previously presented) The system of claim 15, wherein the scavenger volume comprises a spherical volume.  

Claim 18. (Previously presented) The system of claim 15, wherein the volume of scavenger material is reactive with hydrogen sulfide to form a regenerative byproduct that is indicative of a concentration of hydrogen sulfide in the fluid.  

Claim 19. (Previously presented) The system of claim 15, wherein the volume of scavenger material is reactive with hydrogen sulfide to form a non-regenerative byproduct that is indicative of a concentration of hydrogen sulfide in the fluid.  

Claim 20. (Previously presented) The system of claim 19, wherein the volume of scavenger material comprises lye.  



Claim 22. (Previously Presented) The system of claim 21, wherein the hydrogen sulfide detection device measures an unreacted volume of scavenger material.  

Claim 23. (Currently Amended) The system of claim 21, wherein the hydrogen sulfide detection device comprises at least one of a chromatograph, a spectrometer, a colorimeter, an assay device, or [[a]] an electrochemical device.Page 3 of 8 U.S. Application No. 16/529,216 Response to the Office Action dated July 23, 2020 

Claim 24. (Currently Amended) The system of claim 21, wherein the hydrogen sulfide detection device is located outside the wellbore.  

Claim 25. (Currently Amended) The system of claim 21, wherein the hydrogen sulfide detection device is 

Claim 26. (Previously Presented) The system of claim 21, wherein the hydrogen sulfide detection device is configured to break a bond between the hydrogen sulfide and the scavenger volume.  

Claim 27. (Previously Presented) The system of claim 26, wherein the hydrogen sulfide detection device is further configured to measure a concentration of hydrogen sulfide after breaking the bond.  

Claim 28. (Previously Presented) The system of claim 21, wherein the sample compartment comprises an inlet and an outlet, and at least one of the inlet or the outlet is fluidly coupled to the hydrogen sulfide detection device.  

Claim 29. (Previously Presented) The system of claim 15, wherein the scavenger volume is contained within a volume tethered to the sample compartment.  

Claim 30. (Cancelled) 

Claim 31. (Previously Presented) The system of claim 15, wherein the sample compartment is configured to release the scavenger volume after the sample compartment is closed.Page 4 of 8 U.S. Application No. 16/529,216 

Claim 32. (Cancelled)  

Claim 33. (Cancelled) 



				Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Van Hal et al. or Van Hal in view of Jones as set forth in the non-Final Rejection dated 7/23/2020.
The prior art, either alone or in combination does not teach or fairly suggest a sample chamber having a piston where retraction allows a volume of scavenger material to contact hydrogen sulfide in the sample fluid in the sample side of the sample compartment.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/CHARLES R NOLD/Examiner, Art Unit 3674